Title: To Thomas Jefferson from James Monroe, 15 August 1785
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
New York August 15th. 1785

   I have had the pleasure to receive yours by Mr. Adams with the cypher accompanying it and am happy to hear of the recovery of your health. I have only fail’d writing you by two of the packets the first of which sail’d before I had been advis’d she would, and the 2d. while I was ill of a pleurisy which I caught by walking in the rain to Congress and had like to have given me my final repose. Colo. Smith, Mr. Mazzai and Mrs. Macaulay Graham have since carried my letters to you, or rather took charge of them for that purpose. In those letters I gave you full information of the previous transactions in Congress as well as of the important business still  before us. It therefore now remains to give you the progress since that time. The report proposing to invest Congress with the power to regulate commerce hath been twice before Congress in committee of the whole. It met with no opponant except the president. By this I do not mean that there were no others oppos’d to it, for the contrary is the case. They however said but little or rather committed their side of the question to his care. In favor of it there were but few speakers also. The committee came to no [conclusion] but desired leave to sit again. A second plan hath been proposd, a navigation act digested here and recommended to the States. This hath not been presented but probably will be. One would expect in a particular quarter of the union perfect concert in this business, yet this is not altogether the case. The 2d. plan above attended to takes its origin with MacHenry. The Eastern people wish something more lasting and will of course in the first instance not agree to it. They must therefore come in with that propos’d in the report. You will ask me why they hesitate? To be candid I believe it arises from the real magnitude of the subject, for I have the most confidential communications with them and am satisfied they act ingenuously. They fear the consequences may possibly result from it. The longer it is delayd the more certain is its passage thro the several states ultimately. Their minds will be better informd by evidences within their views of the necessity of committing the power to Congress for the commerce of the union is daily declining; the merchants of this town own I am told not more than two ships. I wish much to hear from you upon this subject. I expect it will be brought on again shortly, if for the purpose only of committing it to the journals. It may then be delay’d for sometime untill we may obtain full information on it: the report changing the instructions for forming commercial treaties will I believe be adopted. It changes the principle and puts an end to that of the right of the most favored nation. The policy of forming a treaty with powers not having possessions in the West Indies is doubted since from them we can obtain as much without as with a treaty, and such treaties whether upon that or any other principle in effecting the main object we have in view, the opening the islands by treaty with those who have them, may embarrass us. This is conceiv’d to be the only end which can be obtain’d upon principles of expedience to us by treaty. Of course that with Sweden &c. is unfortunate. Mr. Adams seems to suppose the principal object in his mission to the court of London was the formation of a treaty; but  the contrary was certainly the case: it was merely to conciliate, and prevent a variance which seem’d to threaten at that time. He might however readily make this mistake under the present instructions. A treaty is not expected and I am satisfied the majority here wish all propositions on that head to cease, at least for the present, and untill our restrictions on their commerce have effected a different disposition. Mr. Jay is authorised to treat with Mr. Gardoqui upon the subjects arising between the two parties. He is to lay every proposition before Congress before he enters into any engagement with him. As yet we have heard nothing from him. The consulate convention lately formed with France is universally disapproved. It was form’d under instructions but in the opinion of the secretary of foreign affairs hath been deviated from. I have not had time to examine it attentively so cannot decide as to this fact. I shall sit out on the first of Sepr. for the Indian treaty on the Ohio and return thence thro Virga., and provided I shall be continued in Congress, to this place. I shall however attend the fœderal court for the trial of the controversy between Massachusetts and New York in Novr. so that I doubt whether I shall reach this before Decr. or Jany. next. The requisition will pass I expect this week and most of the important business remaining in a train for decision or be postponed for the winter. I have however no expectation that Congress will adjourn for the present year. I intended to have given you something of domestic news but am inform’d the mail is just closing. By this however, do not suppose that I have any thing worthy communication for the contrary is the case. I should be forc’d to look about me to find out any thing you would have patience to read. A. Lee is elected in the Board of treasury. We were under the necessity of having someone from this State and advocated his appointment. How is Miss Patsy? How is Short? How are they pleas’d with France. I must observe that Congress seem to expect the court of France will send a minister here. To visit you would give me infinite pleasure. Whether I shall be able or not depends on circumstances. If I do it will be in the spring after Congress adjourn or at least the most important business is finish’d. I send you the journals and am dear Sir yr. affectionate friend & servt.,

Jas. Monroe

